
	
		II
		Calendar No. 320
		110th CONGRESS
		1st Session
		S. 1785
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2007
			Mr. Nelson of Florida
			 (for himself, Mrs. Boxer,
			 Mr. Lautenberg, Mr. Sanders, Mrs.
			 Feinstein, Mr. Menendez,
			 Mr. Cardin, Mr.
			 Whitehouse, and Mr. Reed)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			August 2, 2007
			Reported by Mrs. Boxer,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Clean Air Act to establish deadlines by
		  which the Administrator of the Environmental Protection Agency shall issue a
		  decision on whether to grant certain waivers of preemption under that
		  Act.
	
	
		1.Waivers of
			 preemptionSection 209 of the
			 Clean Air Act (42 U.S.C. 7543) is amended by adding at the end the
			 following:
			
				(f)Waivers of
				preemption
					(1)Pending
				requestsNot later than 30 days after the date of enactment of
				this subsection, but in no case later than September 30, 2007, the
				Administrator shall issue to the Governor of each applicable State a decision
				on each request for a waiver of preemption under subsection (b) that—
						(A)has been submitted
				by the State; and
						(B)is pending as of
				the date of enactment of this subsection.
						(2)Subsequent
				requestsWith respect to a
				request for a waiver of preemption under subsection (b) (including such a
				request submitted by a State that has adopted and enforced certain standards as
				described in section 177) that is submitted by a State after the date of
				enactment of this subsection, not later than 180 days after the date on which
				the Administrator receives the request, the Administrator shall issue to the
				Governor of the State a decision on whether to grant the
				waiver.
					.
		
	
		1.Waivers of
			 preemptionSection 209 of the
			 Clean Air Act (42 U.S.C. 7543) is amended by adding at the end the
			 following:
			
				(f)Waivers of
				preemption
					(1)Pending
				requestsNot later than 30 days after the date of enactment of
				this subsection, but in no case later than September 30, 2007, the
				Administrator shall issue a decision on each request for a waiver of preemption
				under subsection (b) that—
						(A)was submitted before
				January 31, 2006; and
						(B)is pending as of the date
				of enactment of this subsection.
						(2)Subsequent
				requestsWith respect to a request for a waiver of preemption
				under subsection (b) that is submitted by a State after the date of enactment
				of this subsection, not later than 180 days after the date on which the
				Administrator receives the request, the Administrator shall issue a decision on
				whether to grant the
				waiver.
					.
		
	
		August 2, 2007
		Reported with an amendment
	
